DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendment, filed 05 November 2021, has been reviewed and entered. Claims 1, 4, 5, and 16 are amended and claims 2, 6, 19, and 20 are canceled, leaving claims 1, 3-5, and 7-18 pending. This Office Action is a final rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant’s claim amendments overcome the drawing and specification objections and the 112 rejections, and these objections and rejections are withdrawn (Remarks pages 7-9).
Applicant’s arguments with respect to claim(s) 1, 3-5, and 7-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
The drawings were received on 05 November 2021.  These drawings are acceptable to enter, but do not overcome the objections below.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the vest secured directly to a user’s body (claim 1), vest attachments coupled to wrist strap attachments (claims 1 and 13), pants attachments coupled to wrist strap attachments (claim 1), vest attachments or wrist strap attachments coupled to ankle strap attachments (claim 13), the weights in claims 7 and 16.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the vest configured to be secured directly to a user’s body (claim 1).

Claim Objections
Claim 5 is objected to because of the following informalities:  in line 2, replace “a” with –the—in “a plurality of wrist strap attachments.”  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  “one of the metal clips or metal rings” in line 2 lacks antecedent basis.  Is Applicant intending to recite –one of metal clips or metal rings--? Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 4 are rejected for depending from canceled claim 2. For the purpose of examination, claims 3 and 4 are each being treated as if they depend from claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 4, 5, and 16-18 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
Claims 4 and 16 recite the human anatomy “a user’s leg” which is non-statutory subject matter. This rejection may be overcome by amending the recitation to a proper functional recitation, e.g., --wherein the external strap is adapted to wrap around a 
Claims 17 and 18 are rejected for depending from rejected claim 16.
Claim 5 recites the human anatomy “the midpoint of the torso” which is non-statutory subject matter. This rejection may be overcome by amending the recitation to a proper functional recitation, e.g., --wherein the exercise vest is padded at a location adapted to correspond to the midpoint of the torso--. For the purpose of examination, this recitation is being treated as if it is a proper functional recitation.

Claim Rejections - 35 USC § 103

Claims 1, 3, 4, 7, 11, 13, 14, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson (US 5720042 A, hereinafter, “Wilkinson’042”) in view of Wilkinson (US 5176600 A, hereinafter, “Wilkinson’600”).

As to claim 1, Wilkinson’042 discloses a fitness garment (“Energy expenditure garment,” title), comprising:
an exercise vest (shirt portion 12, see modification below regarding the limitation “vest”) comprising a plurality of vest attachments (loops 36 which anchor 20 to the garment as disclosed in col 5 line15-20; because “anchoring” and “attaching” are functional equivalents, and because the limitation “attachments” does not lend any specific structure to the garment, 36 are considered to be “attachments,” see fig 2), 
a wrist strap (wrist cuffs 24) comprising a plurality of wrist strap attachments (24 comprises 30 and/ or 32 which secures 20 to 24 as shown in figs 3 and 5 and described in col 4 line 55-65; because “securing” and “attaching” are functional equivalents, and because the limitation “attachments” does not lend any specific structure to the garment, 30 and/ or 32 are considered to be “attachments”), wherein the fitness garment is configured to couple one of the plurality of vest attachments to any one of the plurality of wrist strap attachments (capable of coupling, such as via 20, and as shown in fig 1); and
exercise pants (pants portion 14) comprising a plurality of pants attachments (30 and/ or 32 which secures 20 to 26 as shown in figs 3 and 5 and described in col 4 line 55-65; because “securing” and “attaching” are functional equivalents, and because the limitation “attachments” does not lend any specific structure to the garment, 30 and/ or 32 are considered to be “attachments;” and/ or loops 36 which anchor 20 to the garment at 34 as disclosed in col 5 line15-20; because “anchoring” and “attaching” are functional equivalents, and because the limitation “attachments” does not lend any specific structure to the garment, 36 are considered to be “attachments,” see fig 2), wherein the fitness garment is further configured to couple one of the plurality of pants attachments to any one of the plurality of wrist strap attachments (capable of coupling, such as via 20).
Wilkinson’042 does not disclose the shirt portion is a vest.
Aerobic resistance exercise garment,” title) including a shirt or a vest (col 2 line 55-60 teaches, “upper body garment which may be a top, shirt, sweater, jersey, tank top, tee shirt, coat or vest having sleeves for the arms.”). It is noted that the limitation “vest” does not lend any specific structure to the garment. Furthermore, one of ordinary skill would recognize that shirts and vests are functional equivalents, and choosing one or the other would be a matter of obviousness, depending on desired properties for the intended end use.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the shirt portion as a vest for providing a known type of torso portion with the desired properties for the intended end use.

As to claim 3, Wilkinson’042 as modified discloses the fitness garment of claim 2, wherein the one of the plurality of pants attachments are positioned on the exercise pants such that when on a user the one of the plurality of pants attachments are at or near one of a hip joint (capable of and intended to be at or near, such as the ones shown in fig 2 between the waistband and element 34), a top of the soleus muscle (capable of and intended to be at or near; such as at 34 as shown in fig 2) or a mid- point of the Iliotibial band (capable of and intended to be at or near, such as the ones shown in fig 2 between the waistband and element 34).  

As to claim 4, Wilkinson’042 as modified discloses the fitness garment of claim 2, wherein the exercise pants further comprise an external strap (compressive bands due to being made of compressive material) that is configured to adjust to a user's leg (capable of adjusting, due to being made of compressive material), and wherein the external strap wraps around a circumference of a user's leg when an external force is applied (capable of wrapping and intended to wrap as shown in fig 2, and col 5 line 5-15 discloses, “compressive bands 34 would apply a compressive force”).  

As to claim 7, Wilkinson’042 does not disclose the fitness garment of claim 1, wherein the exercise vest further comprises a compartment configured to house weights or other external forces for resistance.  
Wilkinson’600 teaches a compartment (pockets 44 as shown in fig 5), configured to house weights or other external forces for resistance (capable of housing and intended to house weights as taught in col 2 line 1-5 and col 4 line 10-20).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the exercise vest with a compartment, for increasing the load or resistance for the user during the exercise program (Wilkinson’600 col 4 line 10-20).

As to claim 11, Wilkinson’042 as modified discloses the fitness garment of claim 1, wherein at least one of the plurality of wrist strap attachments are positioned on the wrist strap such that when, on a user, the at least one of the plurality of wrist strap attachments are at or near one of a distal aspect of the ulna, a distal aspect of the 

As to claim 13, Wilkinson’042 as modified discloses the fitness garment of claim 1 further comprising:
an ankle strap (26) comprising a plurality of ankle strap attachments (30 and/ or 32 and/ or 36), wherein the fitness garment is configured to couple any one of the plurality of vest attachments or any one of the plurality of wrist strap attachments to any one of the plurality of ankle strap attachments (capable of coupling via 20).  

As to claim 14, Wilkinson’042 as modified discloses the fitness garment of claim 13, wherein at least one of the plurality of ankle strap attachments are positioned on the ankle strap such that when on a user the at least one of the plurality of ankle strap attachments are at or near one of above a heel of the user or on an inner part of a leg above an inner ankle (capable of being positioned and intended to be positioned, as shown in figs 1, 2, and 4).  

As to claim 16, Wilkinson’042 discloses exercise pants (pants portion 14) comprising:
a waistband (fig 2, the horizontal band at the wearer’s waist);
a calf portion (figs 2 and 4, generally between 34 and 26; Examiner notes that the term "portion" is very broad and merely means "a section or quantity within a larger thing; a part of a whole" ) comprising a second plurality of attachments (30 and/ or 32 which secures 20 to 26 as shown in figs 3 and 5 and described in col 4 line 55-65; because “securing” and “attaching” are functional equivalents, and because the limitation “attachments” does not lend any specific structure to the garment, 30 and/ or 32 are considered to be “attachments;” and/ or loops 36 which anchor 20 to 34 as disclosed in col 5 line15-20; because “anchoring” and “attaching” are functional equivalents, and because the limitation “attachments” does not lend any specific structure to the garment, 36 are considered to be “attachments,” see fig 2), each of the second plurality of attachments configured to be in an area of a medial aspect of the user's tibia when worn (capable of being and intended to be as shown in figs 2, 4, and 5);
a thigh portion (fig 2; Examiner notes that the term "portion" is very broad and merely means "a section or quantity within a larger thing; a part of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)) comprising a third plurality of attachments (loops 36 which are provided on 34 and the horizontal thigh bands between 34 and the waistband, loops 36 anchor 20 to the garment as disclosed in col 5 line15-20; because “anchoring” and “attaching” are functional equivalents, and because the limitation “attachments” does not lend any specific structure to the garment, 36 are considered to be “attachments,” see fig 2), each of the third plurality of attachments configured to be in 
an adjustable external strap (compressive bands 34 as shown in fig 2, adjustable in circumference due to being made of compressive material) configured to adjust to the user's leg (capable of adjusting, due to being made of compressive material), and wherein the external strap wraps around a circumference of a user's leg when an external force is applied (capable of wrapping and intended to wrap as shown in fig 2, and col 5 line 5-15 discloses, “compressive bands 34 would apply a compressive force”).
Wilkinson’042 does not disclose the waistband comprising a first plurality of attachments, each of the first plurality of attachments configured to be in an area of a user's hip when worn.
It is noted that even though Wilkinson’042 does not expressly disclose it, figure 2 appears to show 20 attached to the waistband. Wilkinson’042 does another embodiment (fig 1) where the waistband comprises a first plurality of attachments (col 4 line 25-35 discloses, “In the illustrated embodiment of FIG. 1 the leg elements are anchored to ankle cuffs 26 and to a waistband or cuff 28. The body elements are anchored to a waist band 28 and to the shoulder or could be anchored to a band around the neck,” because “anchoring” and “attaching” are functional equivalents, and because the limitation “attachments” does not lend any specific structure to the garment, the points where the leg elements are “anchored” to the waistband are considered to be 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the waistband with a first plurality of attachments, and furthermore to provide the first plurality of attachments as rings such as 30, 32, and/ or 36, for the purpose of allowing points where 20 can removably connect the waist to the ankle or waist to the shoulders to provide resistance during the wearer’s movement such as walking, as described in Wilkinson’042 col 4 line 1-45.
Wilkinson’042 does not disclose a plurality of pockets, wherein each pocket is configured to accept weights to provide added resistance when the user is mobile.
Wilkinson’600 teaches a similar exercise pants (“Aerobic resistance exercise garment,” title, including garment 90 which is pants as shown in fig 5 and described in col 5 line 1-10) including a plurality of pockets (pockets 44 as shown in fig 5), wherein each pocket is configured to accept weights to provide added resistance when the user is mobile (capable of accepting and intended to accept weights as disclosed in col 2 line 1-5 and col 4 line 10-20).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the exercise pants with a plurality of pockets, for increasing the load or resistance for the user during the exercise program (Wilkinson’600 col 4 line 10-20).

As to claim 18, Wilkinson‘042 as modified discloses the exercise pants of claim 16, wherein the first, second, and third plurality of attachments comprise one of metal loop element 30 and/ or loop 32 and/ or loop 36, and a loop is equivalent to a ring).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson (US 5720042 A, hereinafter, “Wilkinson’042”) in view of Wilkinson (US 5176600 A, hereinafter, “Wilkinson’600”) as applied to claim 1 above, and further in view of Gottfried (US 20160199684 A1).

As to claim 5, Wilkinson’042 as modified discloses the fitness garment of claim 1, wherein the plurality of vest attachments and a plurality of wrist strap attachments are one of the metal clips or metal rings (Wilkinson‘042 loop element 30 and/ or loop 32 and/ or loop 36, and a loop is equivalent to a ring, and see the modification below regarding the limitation “metal”), wherein at least one of the plurality of vest attachments are positioned on the exercise vest such that when on a user the at least one of the plurality of vest attachments are at or near one of an anterior of a shoulder joint (Wilkinson’042 figs 1 and 2), a posterior of the shoulder joint (Wilkinson’042 figs 1 and 2), a midpoint of the torso (Wilkinson’042 figs 1 and 2), the sternum or a lumbar triangle (Wilkinson’042 figs 1 and 2).
Wikinson’042 does not expressly disclose the rings such as 32 are metal.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide metal rings/ loops, since it is within the general skill of a worker in 
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide metal rings/ loops, for the purpose of providing the desired durability and weight.
Wilkinson’042 does not expressly disclose the exercise vest is padded at the midpoint of the torso to support the attachments.
Gottfried teaches a similar exercise vest (“RESISTANCE SHIRT FOR MUSCLE TONING,” title) including the exercise vest is padded (para. 0030 discloses “The bands 14, 16 and 18 may have an insulating layer between them and the body, such as gel cushions (not shown), for increasing the comfort of the user”) at the midpoint of the torso (at 16 as shown in fig 1) to support the attachments (capable of and intended to support attachments 16).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the exercise vest of Wilkinson’042 to be padded as taught by Gottfried, for “increasing the comfort of the user” (Gottfried para. 0030).

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson (US 5720042 A, hereinafter, “Wilkinson’042”) in view of Wilkinson (US 5176600 A, hereinafter, “Wilkinson’600”) as applied to claim 1 above, and further in view of Cornish (US 20150258362 A1).


Cornish teaches a similar fitness garment (“suit,” title) including wearable technology configured to provide data for a user's workout (sensors 230 gather data as disclosed in para. 0027).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the vest of Wilkinson’042 with “wearable technology” for the purpose of helping “the user gather data… to improve their results while training” (Cornish para. 0027).

As to claim 9, Wilkinson’042 as modified discloses the fitness garment of claim 8, wherein the wearable technology comprises one of a heartbeat sensor (“heart rate,” Cornish para. 0027), an accelerometer (Cornish para. 0027), or a temperature sensor.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson (US 5720042 A, hereinafter, “Wilkinson’042”) in view of Wilkinson (US 5176600 A, hereinafter, “Wilkinson’600”) in view of Cornish (US 20150258362 A1) as applied to claim 8 above, and further in view of Spears et al. (US 20140142864 A1).


Cornish does disclose gathering data but does not disclose any particular means of transmitting the data.  However, one of ordinary skill would expect the data to be transmitted by some means, otherwise there would be reason to gather the data.  A short range communication protocol transceiver is a known means of transmitting data.
Spears teaches a similar fitness garment (1) including a short range communication protocol transceiver configured to transmit the data to a further device (para. 0102).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided a short range communication protocol transceiver to transmit the data gathered by Cornish’s sensors 230, for the purpose of transmitting measurement data (Spears para. 0102).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson (US 5720042 A, hereinafter, “Wilkinson’042”) in view of Wilkinson (US 5176600 A, hereinafter, “Wilkinson’600”) as applied to claim 1 above, and further in view of Schreiber et al. (US 20170028244 A1).

As to claim 12, Wilkinson’042 does not disclose the fitness garment of claim 1, wherein the wrist strap further comprises an elastic strap configured to receive a thumb of the user.  

Schreiber teaches a similar fitness garment (”RESISTANCE TRAINING SYSTEM,” title) including the wrist strap (wrist strap 930 as shown in fig 50) further comprises an elastic strap configured to receive a thumb of the user (thumb panel 932 as shown in fig 50, and para. 0108 discloses various materials for the strap including neoprene which is known to have a degree of elasticity).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the wrist strap of Wilkinson’042 with an elastic strap for the purpose of keeping the wrist strap in position while “the user's hands remain substantially unencumbered during training activities and able to perform routine motions, such as catching a ball” (Schreiber para. 0108).

Claims 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson (US 5720042 A, hereinafter, “Wilkinson’042”) in view of Wilkinson (US 5176600 A, hereinafter, “Wilkinson’600”) as applied to claim 1 or 16 above, and further in view of Malloy (US 4910802 A).

As to claim 15, Wilkinson’042 does not disclose the fitness garment of claim 1, wherein the exercise vest comprises one of nylon material, knit material, rib-knit material, reflective fabric, or canvas material.
	Malloy teaches a similar exercise vest (“Exercise Suit," title, where suit 10 includes torso 11 as disclosed in col 3 line 30-35) including the exercise vest comprises one of nylon material (col 3 line 60-65), knit material, rib-knit material, reflective fabric, or canvas material.
It is noted that both Wilkinson’042 and Malloy are drawn to garments having elasticity, where Wilkinson’042 discloses a garment including compressive material such as LYCRA (col 2 line 35-40) and Malloy teaches “stretchable fabric material, such as nylon” (col 3 line 60-65). One of ordinary skill would expect the Wilkinson’042 vest to work equally well with stretchable nylon.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide nylon pants, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a nylon vest for providing stretchable fabric material for range of motion and comfort.

As to claim 17, Wilkinson’042 as modified does not disclose the exercise pants of claim 16, wherein the exercise pants comprise one of nylon material, knit material, rib-knit material, reflective fabric, or canvas material.

It is noted that both Wilkinson’042 and Malloy are drawn to garments having elasticity, where Wilkinson’042 discloses a garment including compressive material such as LYCRA (col 2 line 35-40) and Malloy teaches “stretchable fabric material, such as nylon” (col 3 line 60-65). One of ordinary skill would expect the Wilkinson’042 pants to work equally well with stretchable nylon.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide nylon pants, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide nylon pants for providing stretchable fabric material for range of motion and comfort.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY HADEN whose telephone number is (571)272-6731. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

SALLY HADEN
Primary Examiner
Art Unit 3732



/SALLY HADEN/           Primary Examiner, Art Unit 3732